DETAILED ACTION
Status of Claims
	Claims 1-6, 8, 10-12, 21-22, 27 and 56-57 are pending.
	Claims 7, 9, 13-20, 23-26 and 28-55 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Christina S. Kwok on 31 January 2022.

The application has been amended as follows: 

Please re-write claim 1 as follows:
Claim 1.  A method for producing an acid and a salt, the method comprising:
(a)	providing a multi-chamber dialysis cell with ion exchange barriers comprising a first anion exchange barrier and a first cation exchange barrier, the ion exchange barriers separating chambers of the dialysis cell, the dialysis cell comprising:
(i)	a gas chamber;
(ii)	a product chamber; 
(iii)	an acid chamber; 
(iv)	the first anion exchange barrier positioned between the product chamber and the acid chamber;
(v)	the first cation exchange barrier positioned between the product chamber and the gas chamber;
(vi)	a cathode in the gas chamber; and
(vii)	an anode;
wherein the first anion exchange barrier and the first cation exchange barrier are between the cathode and the anode;

(c)	applying an electric potential between the anode and the cathode 
wherein: 
the gas is carried by the fluid to the cathode and, at the cathode, the gas in the gas phase undergoes a half-cell reaction at the cathode to yield first anions, wherein the gas comprises carbon dioxide, hydrogen sulfide, sulfur dioxide, nitrogen dioxide, or a combination thereof; 
second anions in the first solution migrate across the first anion exchange barrier to associate with cations in the acid chamber to form an acid solution comprising the acid in the acid chamber; and 
cations in the first solution migrate across the first cation exchange barrier to associate with the first anions to form the salt, thereby reducing the ion concentration of the first solution and converting at least a portion of the gas into the salt.

Please add new claim 56. 

Claim 56.	The method of claim 1, wherein the gas additionally comprises oxygen.

Please add new claim 57. 

Claim 57.	The method of claim 1, comprises supplying air and/or oxygen to the cathode.


Allowable Subject Matter
Claims 1-6, 8, 10-12, 21-22, 27 and 56-57 are allowed.
The following is an examiner’s statement of reasons for allowance: the remarks presented on pages 5-8 of the response dated 20 October 2021 are found persuasive.  The prior art does not .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795